Citation Nr: 1431151	
Decision Date: 07/10/14    Archive Date: 07/15/14

DOCKET NO.  09-06 544	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Roanoke, Virginia


THE ISSUE

Entitlement to a rating in excess of 20 percent for post-operative residuals of thoracic spine hemangioma.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESSES AT HEARING ON APPEAL

The Veteran and a nurse advisor


ATTORNEY FOR THE BOARD

W.T. Snyder, Counsel

INTRODUCTION

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  38 U.S.C.A. § 7107(a)(2) (West 2002).

This appeal was processed using the VBMS paperless claims processing system.  Accordingly, any future consideration of this appellant's case should take into consideration the existence of this electronic record.

The Veteran had active service from November 1980 to January 1990. 

These matters come before the Board of Veterans' Appeal (Board) on appeal from a June 2007 rating decision of the Philadelphia, Pennsylvania, Regional Office (RO) of the Department of Veterans Affairs (VA) that awarded an increased rating from 10 to 20 percent for post-operative residuals of the thoracic spine.  The RO at Roanoke, VA exercises current jurisdiction of the claims file.

In March 2011, the Veteran testified at a Board hearing via video conference before the undersigned.  A transcript of that hearing is associated with the claims file and has been reviewed.

The Board remanded the case for additional development in May 2011, September 2013, and January 2014.


FINDINGS OF FACT

1.  The Appeals Management Center (AMC) completed the additional development directed in the January 2014 Board remand.

2.  The Veteran's post-operative thoracic spine disorder manifests with pain on forward flexion that is 0 to 60 degrees or less but greater than 0 to 30 degrees or 120 degrees of combined range of motion (ROM).  Manifested lumbar spine symptoms are not due to the post-operative thoracic spine residuals.

CONCLUSION OF LAW

The requirements for an evaluation in excess of 20 percent for thoracic spine post-operative residuals have not been met.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2002 & Supp. 2013); 38 C.F.R. §§ 3.159, 3.321(b)(1), 4.1, 4.10, 4.40, 4.45, 4.59, 4.71a, General Rating Formula for Diseases and Injuries of the spine (General Formula) Diagnostic Code (DC) 5237.


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Veterans Claims Assistance Act of 2000 (VCAA)

The requirements of the VCAA, Pub. L. No. 106-475, 114 Stat. 2096 (Nov. 9, 2000) (codified at 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, and 5126, have been met.  There is no issue as to providing an appropriate application form or completeness of the application.  Prior to issuance of the June 2007 rating decision on appeal, the Veteran was sent a notice letter in December 2006.  This communication explained the division of responsibilities between VA and a claimant in developing an appeal.  See 38 C.F.R. § 3.159(b)(1); see also Quartuccio v. Principi, 16 Vet. App. 183 (2002).  The letter also expressly informed the Veteran how disability evaluations and effective dates are assigned.  See Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  Accordingly, no further development is required with respect to the duty to notify.

VA has also fulfilled its duty to assist the Veteran in obtaining identified and available evidence needed to substantiate a claim, and as warranted by law, affording VA examinations.  See 38 C.F.R. § 3.159(c).  Records related to Social Security benefits were obtained, and the Board remanded the case for additional medical assessment of the Veteran's reported symptoms of his thoracic spine disorder.  Neither the Veteran nor his representative asserts that there is additional evidence to be obtained, or that VA has failed to seek any records identified as relevant.

Further regarding the duty to assist, the United States Court of Appeals for Veterans Claims (Court) has held that the provisions of 38 C.F.R. § 3.103(c)(2) impose two distinct duties on VA employees, including Board personnel, in conducting hearings: the duty to explain fully the issues and the duty to suggest the submission of evidence that may have been overlooked.  Bryant v. Shinseki, 23 Vet. App. 488 (2010) (per curiam).

At the March 2011 hearing, the undersigned made certain the Veteran was aware of the issues before the Board and that all relevant records were included in the claims file.  The undersigned also suggested actions which would help the Veteran prove his claim and helped the Veteran clearly articulate the basis of his appeal.  The Board then remanded the case to obtain clarification of the examiner's findings.  In light of these factors, the Board finds the duties imposed by Bryant were met.

In light of the above, the Board finds VA has fully assisted the Veteran with his claims, and that the record is sufficiently developed for a decision on the merits of the appeal without prejudice to the Veteran.  See Bernard v. Brown, 4 Vet. App. 384 (1993).

The Board has reviewed all the evidence in the Virtual and paper claims file.  Although there is an obligation to provide adequate reasons and bases supporting this decision, there is no requirement that the evidence submitted by an appellant or obtained on his behalf be discussed in detail.  Rather, the analysis below will focus specifically on what evidence is needed to substantiate the claim and what the evidence in the claims file shows, or fails to show, with respect to the claim.  See Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000).

Governing Law and Regulations

Disability ratings are determined by applying the criteria set forth in the VA Schedule for Rating Disabilities (Rating Schedule) and are intended to represent the average impairment of earning capacity resulting from disability.  38 U.S.C.A. § 1155; 38 C.F.R. § 4.1.  Disabilities must be reviewed in relation to their history.  38 C.F.R. § 4.1.  Other applicable, general policy considerations are: interpreting reports of examination in light of the whole recorded history, reconciling the various reports into a consistent picture so that the current rating may accurately reflect the elements of disability, 38 C.F.R. § 4.2; resolving any reasonable doubt regarding the degree of disability in favor of the claimant, 38 C.F.R. § 4.3; where there is a question as to which of two evaluations apply, assigning a higher of the two where the disability picture more nearly approximates the criteria for the next higher rating, 38 C.F.R. § 4.7; and, evaluating functional impairment on the basis of lack of usefulness, and the effects of the disabilities upon the person's ordinary activity, 38 C.F.R. § 4.10.  See Schafrath v. Derwinski, 1 Vet. App. 589 (1991).

For disabilities evaluated on the basis of limitation of motion, VA is required to apply the provisions of 38 C.F.R. §§ 4.40, 4.45, pertaining to functional impairment.  The Court has instructed that in applying these regulations VA should obtain examinations in which the examiner determined whether the disability was manifested by weakened movement, excess fatigability, incoordination, or pain.  Such inquiry is not to be limited to muscles or nerves.  These determinations are, if feasible, be expressed in terms of the degree of additional ROM loss due to any weakened movement, excess fatigability, incoordination, flare-ups, or pain.  DeLuca v. Brown, 8 Vet. App. 202 (1995); see also Johnston v. Brown, 10 Vet. App. 80, 84-5 (1997); 38 C.F.R. § 4.59.

Generally, where an increase in the level of a service-connected disability is at issue, the primary concern is the present level of disability.  See Francisco v. Brown, 7 Vet. App. 55 (1994).  Nonetheless, the Board acknowledges that a claimant may experience multiple distinct degrees of disability that might result in different levels of compensation from the time the increased rating claim was filed until a final decision is made.  Hence, the Veteran is entitled to a staged rating where indicated by the evidence.  Hart v. Mansfield, 21 Vet. App. 505 (2007).

Analysis

In this case, VA received the Veteran's claim for an increased rating in October 2006.

The Veteran's thoracic spine disability has been rated under DC 5015-5237.  A hyphenated code is used when a rating under one diagnostic code requires the use of an additional diagnostic code to identify the basis for the evaluation.  See 38 C.F.R. § 4.27.  DC 5015 rates benign new growth of bone, see 38 C.F.R. § 4.71a; and, DC 5237 rates lumbosacral strain.  See 38 C.F.R. § 4.71a, General Formula.

The General Formula provides that the rating criteria apply with or without symptoms such as pain (whether or not it radiates), stiffness, or aching in the area of the spine affected by residuals of injury or disease.  38 C.F.R. § 4.71a, General Formula.  Further, any associated objective neurologic abnormalities are evaluated separately under the appropriate DC.  Id., Note (1).  

Under the General Formula, a 20-percent evaluation is warranted when the forward flexion of the thoracolumbar spine is greater than 30 degrees but not greater than 60 degrees; or, the combined range of motion of the thoracolumbar spine is not greater than 120 degrees; or, there is muscle spasm or guarding severe enough to result in an abnormal gait or abnormal spinal contour such as scoliosis, reversed lordosis, or abnormal kyphosis.  Id.  The criteria for a 30-percent evaluation pertain only to the cervical spine and are therefore not applicable in this case.  A 40-percent rating is warranted where lumbar spine forward flexion is 0 to 30 degrees or less.  Id.  A rating higher than 40 percent is warranted only where there is ankylosis of the thoracolumbar spine.  Id.

The February 2007 examination report reflects that the claims file was not available for review by the examiner.  Nonetheless, the Board notes the examiner recorded a history of the disability from the Veteran.  Thus, the Board deems the examination adequate for purposes of this appeal.

The Veteran complained of persistent pain at the site of the thoracic spine surgery since 1998.  On a scale of 1 to 10, he assessed his pain as 9/10.  His pain occurred at all times of the day.  He also complained of stiffness and fatigability in his mid-back, but he denied any weakness in his extremities.  The Veteran stated that his pain was located in the T6-T9 levels of his spine, and that it radiated to the right leg.  He also told the examiner that a November 2006 MRI examination showed degenerative joint disease and curvature of the thoracic spine.  The Veteran denied use of a back brace, but he used a cane for ambulation.  He reported his medications as Neurontin, which helped to some degree.  He worked part time as a barber, an occupation he had worked at since 1991.

The Veteran reported he would not be able to work as a barber due to the back pain and severe stiffness that occurred from prolonged standing for more than two hours or sitting for more than one and one-half hours.  He related that he could perform a desk job, provided he was allowed to move around and stretch every two hours.  He was independent in his activities of daily living.

Physical examination revealed an antalgic gait, with erect posture.  There was no evidence of loss of muscle tone in the thoracic muscle region, and no muscle atrophy was present.  No paravertebral spasm was present.  Active range of motion (ROM) on forward flexion was 0 to 60 degrees, with onset of pain at 50 degrees.

The Veteran reported flare-ups that could last up to two hours, with an intensity of 9/10.  During flares he had additional functional impairment of 60 to 70 percent.  The examiner noted, however, that repetitive -use testing revealed no functional loss due to pain, fatigue, etc.  The Board remanded the case so the examiner could specifically address that facet of the Veteran's reported symptoms.  The examination findings are discussed later in this decision.  In any event, the Board finds no factual basis for a rating higher than 20 percent based on the findings at the 2007 examination, as there was no additional functional loss due to factors such as pain, weakness, fatigability, and incoordination.  See 38 C.F.R. §§ 4.40 and 4.45.

In the absence of the claims file, the examiner noted the Veteran's report that his private physician had prescribed bed rest on two occasions during the prior month.  He reported he took Naprosyn and Gabapentin, and he was on hydrotherapy for three to four days.  In any event, the Board notes incapacitating episodes totaling two to four weeks warrants a 20-percent rating.  38 C.F.R. § 4.71a, General Formula, DC 5243.  Thus, a higher rating is not shown.

Neurological examination revealed no evidence of muscle atrophy or loss of tone in the extremities.  Muscle strength was 5/5, equal and symmetric in both lower extremities.  There was no sensory deficit to light touch and pinprick.  Deep tendon reflexes were 1+ in both lower extremities.  The examiner diagnosed mild thoracolumbosacral strain mildly active at the time of examination.

The Board finds the objective neurological examination did not more nearly approximate a compensable rating.  See 38 C.F.R. § 4.124a, DC 8520.  The Board notes the finding of decreased reflexes in the lower extremities, but also notes that the examiner did not diagnose radiculopathy.  Further, all other noted neurological findings were normal, and the most recent examination, discussed later, shows below-the-waist symptoms are not related to the thoracic spine residuals.

Following receipt of the Veteran's appeal, another examination was arranged.  The September 2008 examination report reflects the examiner conducted a review of the claims file as part of the examination.  The Veteran reported symptoms similar to those reported at the 2007 examination: constant daily pain that radiated to the right leg, which he described as sharp and burning.  He also reported right leg weakness as well as numbness and tingling; and spasms and stiffness.  His treatment included Vicodin.  The Veteran reported weekly severe flares that lasted for hours, which were triggered by bending, lifting, standing, or prolonged standing or walking.  Heat, pain medication, and lying flat on the floor provided relief.  He reported use of a cane and back brace, and that he was unable to walk more than a few yards; and, he denied any incapacitating episodes during the prior 12 months.

On physical examination, the Veteran's posture and head position was normal, and his appearance symmetrical.  His gait was antalgic and favored the right knee.  There was no abnormal curvature of the spine, ankylosis, muscle spasm, or atrophy.  Range of motion on forward flexion was 0 to 60 degrees with objective evidence of pain.  Lumbar spine X-rays were read as having shown minor degenerative spurring on occasional vertebral body, and the disc spaces were normally aligned.  An August 2007 MRI examination revealed no spinal cord lesion.  The examiner noted the MRI was normal and showed no defects or residuals from the in-service surgery.

The objective findings on clinical examination in September 2008 show that the orthopedic manifestations of the Veteran's thoracic disability continued to more nearly approximate the assigned 20-percent rating.  38 C.F.R. § 4.71a, General Formula.  A higher rating was not met or approximated, as the Veteran's range of motion on forward flexion was greater than 0 to 30 degrees.  Further, there was no objective evidence of pain or additional functional loss due to fatigue, etc., after repetitive-use testing.  See 38 C.F.R. §§ 4.40 and 4.45.

Neurological examination revealed positive Lasegue's sign.  Muscle tone was normal, and there was no evidence of atrophy.  Motor strength of the lower extremities was normal at 5/5 throughout.  Sensation also was normal throughout at 2+, as were deep tendon reflexes.  Such findings do not support award of a separate neurologic evaluation.

A March 2008 VA internal medicine outpatient entry notes positive straight leg raising and partial sensory deficits at both feet.  As set forth above, however, the objective findings at the September 2008 examination showed no neurological deficits.  Further, a March 2008 physical therapy entry notes normal sensation, the fact the Veteran reported he was unable to complete an EMG in the past, and that the prospect of malingering was noted in the past.  Hence, the Board finds no factual basis for a separate rating for lumbar radiculopathy associated with the sciatic nerve as there was only one isolated finding of deficit, with the weight of the evidence against a showing of chronic neurologic disability.  See 38 C.F.R. § 4.124a, DC 8520.  Neither does the Board find factual support for a separate rating for lumbar neuritis, as the Veteran's reported pain was not accompanied by a loss of reflexes, sensation, or muscle atrophy.  See 38 C.F.R. § 4.123.  The examiner opined the Veteran's antalgic gait was due to his right knee disorder.

At the Board hearing, in response to questions by the undersigned, the Veteran testified the pain and numbness radiated at times into his leg, as well as vibration.  His main contention at the hearing, with the support of his nurse advisor, L.H., was that his thoracic spine disorder has been misdiagnosed and is evaluated under an inappropriate DC.  MS H testified that she had over 30 years of nursing experience, and that she had reviewed the Veteran's medical records.  She also implied a treating relationship.  MS H opined that the Veteran's service treatment records showed the thoracic tumor was not removed in its entirety, and that the Veteran's disorder includes a neurogenic tumor, with which his symptoms are consistent.  See Transcript, pp. 4-6.  After the hearing, the undersigned remanded the case so appropriate examinations could be conducted.

In the June 2013 VA examination report, the examiner specifically addressed the correctness of the Veteran's spine diagnosis and MS H's opinion.  Based on a review of the service treatment records, claims file, and examination of the Veteran, the examiner disagreed with MS H.  The examiner noted that the Veteran's in-service diagnosis was left T6-T7 dumbbell intraspinal and intrathoracic hemangioma, which is indisputable per the service treatment records.  The examiner noted further, however, that the Veteran did not currently have that diagnosis, as evidenced by his most recent MRI examination of the thoracic spine that showed the absence of a hemangioma, and the lack of clinical findings of myelopathy at the examination.  The examiner explained that thoracic myelopathy is defined as spinal cord compression in the thoracic region, leading to sensory and motor dysfunction in the trunk and lower extremities.  It can be caused by various degenerative processes of the spine.  The examiner noted that the June 2013 examination did not reveal sensory or motor dysfunction in the trunk or lower extremities.  The MRI of the Veteran's spine showed no significant degenerative findings of the thoracic spine.  Instead, it showed lumbar spine mild facet arthrosis and mild biforaminal narrowing.  The objective findings throughout the Veteran's spine are not those of thoracic myelopathy.  Further, the examiner observed, the Veteran's current treatment plan for back pain is not that for myelopathy.  The clinical evidence shows no disc compression in the thoracic spine, nor are neurological deficits present in the thoracic spine.

The Board must analyze the credibility and probative value of the evidence, account for the evidence which it finds to be persuasive or unpersuasive, and provide the reasons for its rejection of any material evidence favorable to the Veteran.  See Gabrielson v. Brown, 7 Vet. App. 36, 39-40 (1994).  In doing so, the Board must weigh the evidence and decide where to give credit and where to withhold the same and, in so doing, accept certain medical opinions over others, as long as the reasons for doing so are provided.  Schoolman v. West, 12 Vet. App. 307, 310-11 (1999); see also Winsett v. West, 11 Vet. App. 420, 424-25 (1998).  Further, the Board is not required to accord more weight to the opinion of a treating medical professional solely on that basis.  See Van Slack v. Brown, 5 Vet. App. 499, 502 (1993) (citing Harder v. Brown, 5 Vet. App. 183, 188 (1993)); see Guerrier v. Brown, 7 Vet. App. 467 (1993).

The Board finds the conclusions and opinions of the VA examiners more persuasive than those offered by MS H.  In fact, MS H only stated conclusions and did not provide a rationale for her opinion.  See Nieves v. Rodriguez, 22 Vet. App. 295 (2008).

MS H's supporting rational for her opinion was minimal at best.  She did not tailor the general literature on thoracic spine pathology from the Internet to the Veteran's specific case.  In this regard, treatise evidence must discuss generic relationships with a degree of certainty such that under the facts of this particular case there is at least a plausible causality based on objective facts rather than on unsubstantiated lay medical opinion.  See, e.g., Timberlake v. Gober, 14 Vet. App. 122, 130 (2000) (citing Hensley v. West, 212 F.3d 1255, 1265 (Fed. Cir. 2000)).

Although MS H noted that she had reviewed the Veteran's medical records, some of her observations are contradicted by them.  She asserted the in-service surgery did not remove all of the Veteran's spine tumor.  The service treatment records clearly show that the first surgery did not excise all of the tumor, and that is why a second surgery was required.  The combined surgeries did in fact remove all of the tumor, as shown by negative imaging afterwards, to include at present.  Thus, MS H's opinion that there is still a lesion on a thoracic spine nerve is simply contradicted by the evidence of record.  As the VA examiner noted, MRI examinations show the absence of a current lesion.  In light of these factors, the Board finds the VA diagnoses of the Veteran's thoracic spine surgical residuals are in fact correct, and he is appropriately rated under the General Formula.
The June 2013 examination report reflects the Veteran reported his current treatment as injections and pain medication.  He reported further that there were days when his back hurt more than on others.

Physical examination revealed the Veteran to report pain or tenderness on palpation of the lumbar spine.  He reported no pain on palpation of the thoracic spine.  There was no evidence of guarding or muscle spasm.  ROM on forward flexion was 0 to 90 degrees with onset of pain at 60 degrees.  Repetitive-us testing did not change that value.

The objective findings on clinical examination show that the Veteran's thoracic spine disorder continued to more nearly approximate the assigned 20-percent rating.  38 C.F.R. § 4.71a, General Formula.  A higher rating was not met, as the Veteran's motion on forward flexion was greater than 0 to 30 degrees.  Further, the examiner noted there was no additional loss of ROM on repetitive use.  See 38 C.F.R. §§ 4.40 and 4.45.

Muscle strength testing was 5/5 throughout, and the examiner noted there was no evidence of muscle atrophy.  Straight leg raising was negative bilaterally, and deep tendon reflexes were 2+ at the knees and ankles.  Sensory testing revealed normal sensation throughout the lower extremities.  The examiner specifically noted the Veteran did not have any lower extremity radiculopathy due to his thoracic spine disability.  Thus, there is no factual basis for a separate rating for neurological manifestations.  The examiner also noted the Veteran does not have IVDS.

As noted earlier, the Board remanded so the examiner could assess the impact of the Veteran's report he had additional functional impairment of 60 to 70 percent during flares.  The examiner again reviewed the claims file, noting the Veteran's history and medical records that revealed extensive treatment for cervical and lumbar spine symptoms but none for the thoracic spine.  He has received injections for his cervical and lumbar spine symptoms but not for his thoracic spine.  Further, a 2013 MRI examination of the thoracic spine revealed no significant pathology.  The examiner noted that the thoracic spine is not a significantly articulated portion of the spinal column as are the cervical and lumbar segments, which means thoracic spine ROM is not precisely measured like the cervical and lumbar spine.  The examiner opined that the Veteran's cervical and lumbar spine symptoms for which he has been treated over the years are not related to his service-connected thoracic spine symptoms.  Hence, the examiner found that the additional 60 to 70 percent of functional impairment the Veteran reported are not connected to his thoracic spine disability.

The Board finds the examiner at the June 2013 examination provided an adequate rationale for the opinion that the Veteran's reported additional functional loss is not attributable to his thoracic spine post-operative residuals.  See Nieves, 22 Vet. App. 295.  As just noted above, the evidence of record supports the examiner's opinion.

As noted earlier, the Veteran is entitled to a staged rating for any part of the rating period where his thoracic spine disability manifested at a more severe rate.  See Hart, 21 Vet. App. 505.  The preponderance of the evidence, as discussed above, however, shows the Veteran's thoracic spine disability to have manifested at the same rate throughout the entire rating period on appeal, which is 20 percent.  38 C.F.R. §§ 4.1, 4.10, 4.40, 4.45, 4.59, 4.71, General Formula.  Hence, that is the rating the Board affirms.

Extraschedular Analysis

The Board notes the Veteran's assertions that his disability renders it difficult for him to perform his occupation of a barber.  This raises the issue of extraschedular consideration under 38 C.F.R. § 3.321(b)(1).  See Barringer v. Peake, 22 Vet. App. 242 (2008) (Board must discuss whether referral for extraschedular consideration is indicated where raised by the evidence of record).

For extraschedular consideration, a claimant's disability picture must be so exceptional that the rating schedule is inadequate to address it.  See 38 C.F.R. § 3.321(b)(1).  As the discussion above of the evidence related to the Veteran's thoracic spine shows, the applicable rating criteria describe both the Veteran's thoracic spine disability and its severity.  Further, the General formula specifically states that symptoms such as stiffness and pain are included in the rating criteria.  See 68 Fed. Reg. 51,454-51,455 (Aug, 27, 2003).  Hence, his disability picture is not exceptional.  In the absence of an exceptional disability picture, there is no factual basis for referral for consideration of a higher rating on an extraschedular basis.  See Thun v. Peake, 22 Vet. App. 111 (2008).

Employability

The Veteran as also asserted that his thoracic spine disability renders him unable to work.  Unemployability is defined as the inability to obtain and maintain substantially gainful employment, regardless of age, due to service-connected disabilities.  38 C.F.R. § 3.340.  As concerns the Veteran's occupational impairment, the June 2013 examination report reflects the examiner noted that, while the Veteran would experience lumbar spine pain from work that entailed heavy lifting and twisting movements, he could handle sedentary work.  The Veteran himself reported that he could handle a desk job.  Further, the lumbar spine disability is not service connected.  Hence, the Board finds the preponderance of the evidence is against a total rating on the basis of individual unemployability.  See 38 C.F.R. §§ 3.340, 4.16.

In reaching this decision the Board considered the doctrine of reasonable doubt.  As the preponderance of the evidence is against the Veteran's claim, however, the doctrine is not for application.  Schoolman v. West, 12 Vet. App. 307, 311 (1999).


ORDER

Entitlement to a rating higher than 20 percent for post-operative residuals of thoracic spine hemangioma is denied.


____________________________________________
ERIC S. LEBOFF
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


